 
EXHIBIT 10.33
 
Customer No.                                 
Loan No.                                        
 
This LOAN AND SECURITY AGREEMENT is entered into by and between RBC CENTURA BANK
(“Bank”) and SALIX PHARMACEUTICALS, LTD., a Delaware corporation and SALIX
PHARMACEUTICALS, INC., a California corporation, jointly and severally
(collectively, “Borrower”).
 
RECITALS
 
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower for use by Borrower in its business. This Agreement
sets forth the terms on which Bank will advance credit to Borrower, and Borrower
will repay the amounts owing to Bank.
 
AGREEMENT
 
The parties agree as follows:
 
1.    DEFINITIONS AND CONSTRUCTION.
 
1.1  Definitions.    Capitalized terms used herein and not defined in the
specific section in which they are used shall have the meanings assigned to such
terms in Exhibit A attached hereto and made a part hereof. Terms not defined in
a specific section or in Exhibit A which are defined in the Code shall have the
meanings assigned to such terms in the Code.
 
1.2  Accounting Terms.    All accounting terms not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP. The term “financial statements” shall include
the accompanying notes and schedules.
 
1.3  Interpretation.    In applying, interpreting and construing this Agreement
and its various provisions, the following shall apply: (i) the terms “hereby”,
“hereof”, “herein”, “hereunder” and any similar words refer to this Agreement;
(ii) words in the masculine gender mean and include correlative words of the
feminine and neuter genders and words importing the singular numbered meaning
include the plural number, and vice versa; (iii) words importing persons include
firms, companies, associations, general partnerships, limited partnerships,
limited liability companies, trusts, business trusts, corporations and other
registered or legal organizations, including public and quasi-public bodies, as
well as individuals; (iv) the use of the terms “including” or “included in”, or
the use of examples generally, are not intended to be limiting, but shall mean,
without limitation, the examples provided and others that are not listed,
whether similar or dissimilar; (v) the phrase “costs and expenses”, or
variations thereof, shall include, without limitation, reasonable attorney’s
fees and reasonable fees of accountants, engineers, surveyors, appraisers and
other professionals and service providers, and all references to attorney’s fees
and fees of accountants, engineers, surveyors, appraisers and other
professionals and service providers shall mean reasonable fees; and, (vi) if any
party hereto is not an individual, when any action is required or permitted to
be taken, it is intended that the same will be undertaken through duly
authorized employees or representatives of such party, or a partner, member,
manager, officer or director, and any action taken by any of the foregoing
persons shall be presumed authorized absent a clear and convincing showing that
the person relying on such action had actual



1



--------------------------------------------------------------------------------

 
knowledge that the person acting was exceeding his authority, and
notwithstanding the fact that such person so acting is not a Responsible Office
as defined in this Agreement.
 
2.    LOAN AND TERMS OF PAYMENT.
 
2.1  Credit Extensions.
 
(a)  Repayment Obligation.    Borrower shall pay to Bank, in accordance with the
terms of the Note, this Agreement and/or the other Loan Documents: (i) the
aggregate unpaid principal amount of all Credit Extensions made by Bank to
Borrower under or pursuant to this Agreement and/or any of the other Loan
Documents, (ii) interest on the unpaid principal amount of such Credit
Extensions at rates in accordance with the terms of this Agreement and/or any of
the other Loan Documents, (iii) all fees, late charges and other charges, taxes,
premiums, penalties, fines, assessments and costs and expenses required to be
paid or otherwise payable by Borrower to Bank under or pursuant to this
Agreement and/or any of the other Loan Documents, and (iv) all other sums and/or
amounts, however denominated, required to be paid or otherwise payable by
Borrower to Bank under or pursuant to this Agreement and/or any of the other
Loan Documents. And, notwithstanding anything contained in this Agreement and
the other Loan Documents to the contrary, but without lengthening or extending
any earlier payment and/or maturity date or dates set forth in this Agreement
and/or the other Loan Documents, all amounts, sums and/or obligations owing or
owed by Borrower to Bank under this Agreement and/or the other Loan Documents,
if not previously paid, shall be immediately due and payable on the Revolving
Maturity Date.
 
(b)  Revolving Facility.
 
(i)    Subject to and upon the terms and conditions of this Agreement and
provided that no Event of Default has occurred and is continuing, at any time
from the date hereof through the Revolving Maturity Date, Borrower may request
and Bank shall make advances (each an “Advance” and, collectively, the
“Advances”) to Borrower for use in its business – and not for any other purpose
– in an aggregate outstanding amount not to exceed at any time (A) the lesser of
(I) the Committed Revolving Line or (II) the Borrowing Base. If no Event of
Default has occurred and is continuing, amounts borrowed pursuant to this
Section 2.1(b) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all unpaid Advances under this Section 2.1(b),
together with all accrued and unpaid interest thereon and all other sums and/or
amounts unpaid with respect thereto, shall be immediately due and payable.
Borrower may prepay any Advances without penalty or premium.
 
(ii)    Whenever Borrower desires an Advance, Borrower shall notify Bank (which
notice shall be irrevocable) by facsimile transmission or telephone no later
than 10:00 a.m. eastern standard time, on the Business Day on which Borrower
desires the Advance to be made. Each notification by facsimile transmission
shall include the information requested on the form attached as Exhibit B, shall
be submitted substantially in the form of Exhibit B and shall be signed by a
Responsible Officer or a designee thereof. Each notification by telephone shall
include the information requested on the form attached as Exhibit B and each
notification by telephone shall be followed within one Business Day by a
facsimile transmission which shall include the information requested on the form
attached as Exhibit B, shall be substantially in the form of Exhibit B and shall
be signed by a Responsible Officer or a designee thereof. Bank is authorized to
make Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a Responsible Officer, or without
instructions if, in Bank’s discretion, such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any telephonic notice given by a person who Bank reasonably



2



--------------------------------------------------------------------------------

 
believes to be a Responsible Officer or a designee thereof, and Borrower shall
indemnify and hold Bank harmless for any damages or losses suffered by Bank as a
result of such reliance. Bank shall not have any liability to Borrower or any
other person for its failure to make an Advance on the date requested by
Borrower, unless such failure is the result of willful misconduct or gross
negligence of Bank; and if Bank’s failure is a result of willful misconduct or
gross negligence, its liability shall be limited to actual damages only – Bank
shall not be liable for indirect, speculative, consequential and/or punitive
damages or losses. Bank will credit the amount of Advances made under this
Section 2.1(b) to Borrower’s deposit account maintained with Bank as required
under this Agreement, or directly to payment of Obligations as provided above.
 
(iii)    Interest shall accrue from the date of and on each Advance at the rate
or rates specified in Section 2.3(a)(i). Accrued interest shall be due and
payable on the first Business Day of each month, beginning on the first Business
Day of the month following the date of the first Advance and continuing
thereafter on the first Business Day of each month any Advance is outstanding
hereunder.
 
2.2  Overadvances on Committed Revolving Line.    If, at any time, the aggregate
amount of the outstanding Advances exceeds the lesser of (I) the Committed
Revolving Line or (II) the Borrowing Base, Borrower shall immediately pay to
Bank, in cash, the amount of such excess.
 
2.3  Interest Rates; Late Fees and Default Rate; Computations.
 
(a)  Interest Rates.    Except as set forth in Section 2.3(b), all Advances
shall bear interest, on the outstanding daily balance thereof, at the rate(s)
set forth in the Note.
 
(b)  Late Fee; Default Rate.    If any payment is not made when due, Borrower
shall pay Bank a late fee equal to the lesser of (i) five percent (5%) of the
amount of such unpaid amount or (ii) the maximum amount permitted to be charged
under applicable law. At Bank’s option, all Obligations may bear interest, from
and after the occurrence and during the continuance of an Event of Default, at a
rate equal to the lesser of five (5) percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default, or the
maximum contract rate of interest that may be charged by Bank to Borrower for
the Credit Extension in default.
 
(c)  Capitalization of Interest.    Any interest not paid when due shall be
added to and become a part of the Obligations, and such interest shall
thereafter accrue interest at the rate applicable from time to time to the
Obligation on which such interest was accruing (e.g. if accruing on an Advance,
then interest on such interest shall accrue at the rate applicable from time to
time to such Advance).
 
2.4  Crediting Payments.    The receipt by Bank of any wire transfer of funds,
check or other item of payment shall not be considered a payment on account
unless such payment is of immediately available federal funds or unless and
until such check or other item of payment is honored when presented for payment.
Notwithstanding anything to the contrary contained herein, any wire transfer or
payment received by Bank after 2:00 p.m. eastern standard time shall be deemed
to have been received by Bank as of the opening of business on the immediately
following Business Day. Whenever any payment to Bank under the Loan Documents
would otherwise be due (except by reason of acceleration) on a date that is not
a Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.



3



--------------------------------------------------------------------------------

 
2.5  Charging of Payments.    Bank may, at its option, charge all payments
required to be made under this Agreement and the other Loan Documents by
Borrower and all other sums and/or amounts due under or pursuant to the Loan
Documents by Borrower against balances in any of Borrower’s deposit and other
accounts with Bank and/or against the Committed Revolving Line. If Bank charges
the aforementioned payments, sums and/or amounts against the Committed Revolving
Line, the same shall be deemed an Advance thereunder and the amount of the
Advance shall thereafter accrue interest at the rate then applicable hereunder
for Advances; and if Bank charges payments, sums and/or amounts as aforesaid,
Bank may, in its discretion, limit, declare a moratorium on and/or terminate
Borrower’s right under this Agreement to receive future Advances, all without
prior notice to Borrower, unless notice is otherwise specifically required under
this Agreement.
 
2.6  Fees.    In addition to the other fees, charges, costs and expenses
required to be paid by Borrower under this Agreement and the other Loan
Documents, Borrower shall pay to Bank the fees, charges, costs and expenses set
forth in this Section 2.6.
 
(a)  Loan Fee.    Borrower shall pay to Bank a loan fee equal to TEN THOUSAND
DOLLARS ($10,000.00) for the commitment made in Section 2.1, which fee shall be
nonrefundable and the receipt of which the Bank acknowledges.
 
(b)  Unused Line Fee.    Borrower shall pay to Bank an unused loan fee equal to
one-quarter percent (0.25%) per annum of the average difference, during the
month just ended (or portion thereof, as applicable) between the Committed
Revolving Line and the unpaid principal balance of the Revolving Facility, which
fee shall be paid in arrears on the first Business Day of each month after the
execution of this Agreement, until the Revolving Maturity Date, and on the first
Business Day following the Revolving Maturity Date.
 
(c)  Bank Expenses.    On the Closing Date, Borrower shall pay to Bank all Bank
Expenses incurred through the Closing Date and shall pay, as and when demand is
so made by Bank to Borrower, all Bank Expenses incurred relating to completion,
after the Closing Date, of matters related to closing of this Agreement.
 
2.7  Additional Costs.    In case any law, regulation, treaty or official
directive or the interpretation or application thereof by any court or any
governmental authority charged with the administration thereof or the compliance
with any guideline or request of any central bank or other governmental
authority (whether or not having the force of law) (i) subjects Bank to any tax
with respect to payments of principal or interest or any other amounts payable
hereunder by Borrower or otherwise with respect to the transactions contemplated
hereby (except for taxes on the overall net income of Bank imposed by the United
States of America or any political subdivision thereof), (ii) imposes, modifies
or deems applicable any deposit insurance, reserve, special deposit or similar
requirement against assets held by, or deposits in or for the account of, or
loans by Bank, or (iii) imposes upon Bank any other condition with respect to
its performance under this Agreement, and the result of any of the foregoing is
to increase the cost to Bank, reduce the income receivable by Bank or impose any
expense upon Bank with respect to the Obligations, Bank shall notify Borrower
thereof. Borrower agrees to pay to Bank the amount of such increase in cost,
reduction in income or additional expense as and when such cost, reduction or
expense is incurred or determined, upon presentation by Bank of a statement of
the amount and setting forth Bank’s calculation thereof, all in reasonable
detail, which statement shall be deemed true and correct absent manifest error.
 
2.8  Term of Agreement.    This Agreement shall become effective on the Closing
Date and, subject to Section 12.10, shall continue in full force and effect
until the last to occur of (i) payment in full of all of the Obligations or (ii)
termination of Bank’s obligation to make Credit Extensions under



4



--------------------------------------------------------------------------------

 
this Agreement. Notwithstanding the foregoing, Bank shall have the right to
limit, declare a moratorium on and/or terminate its obligation to make Credit
Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default. Bank’s limitation,
moratorium on and/or termination of its obligation to make Credit Extensions as
provided in the immediately preceding sentence shall not constitute a
termination of this Agreement and/or Borrower’s obligations under this Agreement
and the other Loan Documents; and without limiting the breadth of the foregoing,
but as part thereof, notwithstanding Bank’s limitation, moratorium on and/or
termination, Bank’s security interests in the Collateral shall remain in effect
for so long as any Obligations are outstanding and remain unpaid in full.
 
3.    CONDITIONS OF CREDIT EXTENSIONS.
 
3.1  Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that all
of the conditions and requirements set forth in this Section 3.1 and Section 3.2
have been satisfied and/or completed, or the satisfaction and/or completion
thereof waived by Bank. If all of the conditions are not meet to Bank’s
satisfaction, or the completion thereof waived by Bank, Bank may, at its option,
(i) withhold disbursement until the same are met, (ii) close and require that
any unsatisfied conditions be satisfied as a condition subsequent to closing
within such period of time as may be designated by the Bank or (iii) terminate
its obligation to make any Credit Extension and recover from Borrower all Bank
Expenses incurred by Bank in connection with its preparations for making the
Credit Extensions, together with the fees and other costs and expenses required
to be paid by Borrower under the Commitment. A waiver by Bank of a condition
must be in writing to be effective and a waiver as to one or more conditions
shall not constitute a waiver as to other conditions and shall not establish a
“course of dealing or practice” that would require a waiver of the same or a
similar condition at some later time.
 
(a)  Loan Documents.    Bank shall have received, in form and substance
satisfactory to Bank and its counsel, and if necessary, recorded or filed,
originals of the following:
 
(i) this Agreement;
 
(ii) the Note;
 
(iii) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement and the
other Loan Documents;
 
(iv) one or more Financing Statements as deemed necessary or appropriate by
Bank’s counsel;
 
(v) a negative pledge agreement;
 
(vi) current financial statements in accordance with Section 6.4;
 
(vii) a consent to removal of personal property signed by each of Borrower’s
landlords; and
 
(viii) such other agreements, documents and/or records as Bank and its counsel
may reasonably deem necessary or appropriate.
 
(b)  Receivables Audit.    Bank shall have either directly or through another
person on Bank’s behalf audited Borrower’s Accounts and/or appraise Borrower’s
Collateral.



5



--------------------------------------------------------------------------------

 
(c)  Payment of Fees.    Bank shall have received payment of the fees and Bank
Expenses then due, as specified in Section 2.5.
 
(d)  No Event of Default.    No Event of Default shall have occurred and be
continuing as of the Closing Date, or after giving effect to the initial Credit
Extension to be made at or immediately after closing.
 
(e) Additional Matters.    All other legal and non-legal matters as Bank or its
counsel reasonably deem necessary or appropriate to be completed and/or received
prior to the initial Credit Extension shall be completed and/or received in form
and substance satisfactory to the Bank and its counsel and Bank’s counsel shall
have received all information and such counterpart originals, or certified or
other such copies of documents, as such counsel may reasonably request.
 
3.2  Conditions Precedent to all Credit Extensions.    The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to all of the conditions and requirements set forth in this Section 3.2
being satisfied and/or completed, or the satisfaction and/or completion thereof
waived by Bank.
 
(a)  Payment/Advance Form.    Bank shall have received as and when required
under Section 2.1, a completed Payment/Advance Form.
 
(b)  Representations and Warranties; No Event of Default.    The representations
and warranties contained in Section 5 and in the other Loan Documents shall be
true and correct on and as of the date of such Payment/Advance Form and on the
effective date of each Credit Extension as though made at and as of each such
date, and no Event of Default shall have occurred and be continuing, or would
exist after giving effect to such Credit Extension (provided, however, that
those representations and warranties expressly referring to another date shall
be true, correct and complete as of such date). The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2(b).
 
4.     CREATION OF SECURITY INTEREST.
 
4.1  Grant of Security Interest.    Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral to secure the prompt repayment of any and all Obligations and
to secure the prompt performance by Borrower of each of its covenants, duties
and obligations under the Loan Documents. Except as set forth in the Schedule,
such security interest constitutes a valid, first priority security interest in
the presently existing Collateral, and will constitute a valid, first priority
security interest in Collateral acquired or arising after the date hereof.
Notwithstanding any limitation of, moratorium on and/or termination of Bank’s
obligation to make Credit Extensions under this Agreement, Bank’s security
interest on the Collateral shall remain in full force and effect for so long as
any Obligations are outstanding.
 
4.2  Delivery of Additional Documentation Required.    Borrower shall from time
to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all Financing Statements and other documents and records that Bank
may request, in form and substance reasonably satisfactory to Bank and its
counsel, to perfect and continue perfected Bank’s security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under the Loan Documents. If Borrower has executed and delivered to Bank a
separate security agreement or agreements in connection with any or all of the
Obligations, that security agreement or those security agreements and the
security interests created therein shall be in addition to and not in
substitution of this Agreement and the security interests created hereby, and
this Agreement shall be in addition to and not in substitution of the other
security



6



--------------------------------------------------------------------------------

 
agreement or agreements and the security interests created thereby. In all cases
this Agreement and the aforesaid security agreement or agreements, as well as
all other evidences or records of any and all of the Obligations and agreements
of Borrower, Bank and/or other persons who may be obligated on any of the
Obligations, shall be applied and enforced in harmony with and in conjunction
with each other to the end that Bank realizes fully upon its rights and remedies
in each and the Liens created by each; and, to the extent conflicts exist
between this Agreement and the other security agreements and/or records, they
shall be resolved in favor of Bank for the purpose of achieving the full
realization of Bank’s rights and remedies thereunder and the Liens as aforesaid.
 
4.3  Power of Attorney.    Borrower does hereby irrevocably constitute and
appoint Bank during the term of this Agreement (as such term is defined in
Section 2.8, above) its true and lawful attorney with full power of
substitution, for it and in its name, place and stead, to execute, deliver
and/or file such agreements, documents, notices, statements and records, to
include, without limitation, Financing Statements, and to do or undertake such
other acts as Bank, in its sole discretion, deems necessary or advisable to
effect the terms and conditions of this Agreement, the other Loan Documents and
to otherwise protect the security of the security interest in the Collateral.
The foregoing appointment is and the same shall be coupled with an interest in
favor of Bank.
 
4.4  Right to Inspect.    Bank (through any of its officers, employees, agents
or other persons designated by Bank) shall have the right, upon reasonable prior
notice, from time to time during Borrower’s usual business hours, to inspect
Borrower’s Books and to make copies thereof and to inspect, check, test and
appraise the Collateral in order to verify Borrower’s financial condition or the
amount, condition of, or any other matter relating to, the Collateral. Borrower
shall permit representatives of Bank to discuss the business, operations,
properties, and financial and other conditions of Borrower with its officers,
board members, managers, members, partners, employees, agents, independent
certified public accountants and others, as applicable. Notwithstanding the
foregoing provisions of this Section 4.4, Bank shall not be required to give
prior notice or limit its inspections to normal business hours if it deems an
emergency or other extraordinary situation to exist with respect to the
Collateral, Borrower’s Books and/or its other rights hereunder.
 
4.5  Collection of Accounts.    In addition to its other rights and remedies in
this Agreement, Bank shall have the rights and remedies set forth in this
Section 4.5, all of which may be exercised by Bank upon the occurrence of an
Event of Default, or the occurrence of an event which, upon the giving of any
required notice or the lapse of any required period of time, would be an Event
of Default.
 
(a)    Bank is authorized and empowered at any time in its sole discretion (i)
to require Borrower to notify, and/or itself to notify, either in its own name
or in the name of Borrower, all or any of the Borrower’s account debtors, and/or
any other person obligated to Borrower, that Borrower’s Accounts have been
assigned to Bank and/or to request in its name, in the name of Borrower or in
the name of a third person, confirmation from any such account debtor or other
person of the amount payable and any other matter stated therein or relating
thereto, (ii) to demand, collect, settle, compromise for, recover payment of, to
hold as additional security for the Obligations and/or to apply against the
Obligations any and all sums which are now and/or may hereafter become due or
owing upon any of said Accounts and/or upon any other obligation to Borrower (to
include making, settling, adjusting, collecting and recovering payment of all
claims under and decisions with respect to Borrower’s policies of insurance),
(iii) to enforce payment of any Account and/or any other obligation of any
person to Borrower either in its own name or in the name of Borrower, (iv) to
endorse in the name of Borrower and to collect any instrument or other medium of
payment, whether tangible or electronic, tendered or received in payment of the
Accounts that constitute Collateral and/or any other obligation to Borrower; (v)
to sign Borrower’s name



7



--------------------------------------------------------------------------------

 
on any invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts and
notices to account debtors; and/or (vi) dispose of any Collateral constituting
Accounts and/or to convert it into other forms of Collateral. But, under no
circumstances shall Bank be under any duty to act in regard to any of the
foregoing matters. Without limiting the provisions of Section 4.3 hereof, but in
addition thereto, Borrower hereby appoints Bank and any employee or
representative of Bank as Bank may from time to time designate, as
attorneys-in-fact for Borrower, to sign and endorse in the name of Borrower, to
give notices in the name of Borrower and/or to perform all other actions
necessary or desirable in the reasonable discretion of Bank to effect these
provisions and carry out the intent hereof. Borrower hereby ratifies and
approves all acts of such attorneys-in-fact and neither Bank nor any other such
attorneys-in-fact will be liable for any acts of commission or omission nor for
any error of judgment or mistake of fact or law. The foregoing power, being
coupled with an interest, is irrevocable so long as any Account pledged and
assigned to Bank remains unpaid and this Agreement or any other Loan Document is
in force. The costs and expenses of such collection and enforcement shall be
borne solely by Borrower whether the same are incurred by or on behalf of Bank
or Borrower and, if paid or incurred by Bank, the same shall be an Obligation
owing by Borrower to Bank, payable on demand with interest at the maximum
interest rate allowed under the Note, and secured by this Agreement and the
other Loan Documents. Borrower hereby irrevocably authorizes and consents to all
account debtors and other persons communicating with Bank, or its agent, with
respect to Borrower’s property, business and affairs and to all of the foregoing
persons acting upon and in accordance with Bank’s, or its representative’s,
instructions, directions and demands, including, without limitation, Bank’s
request and demand to pay and/or deliver money or other property to Bank or
Bank’s representatives, all without liability to Borrower for so doing.
 
(b)    At Bank’s request, Borrower will forthwith upon receipt of all checks,
drafts, cash and other tangible and/or electronic remittances in payment or on
account of Borrower’s Accounts, deposit the same in a special bank account
maintained with Bank or its representative, over which Bank and/or its
representative has the sole power of withdrawal and will designate with each
such deposit the particular Account upon which the remittance was made. The
funds in said account shall be held by Bank as security for the Obligations.
Said proceeds shall be deposited in precisely the form received except for the
endorsement of Borrower where necessary to permit collection of items, which
endorsement Borrower agrees to make, and which Bank and/or its representative is
also hereby authorized to make on Borrower’s behalf. Pending such deposit,
Borrower agrees that it will not commingle any such checks, drafts, cash and
other remittances with any of Borrower’s funds or property, but will hold them
separate and apart therefrom and upon an express trust for Bank until deposit
thereof is made in the special account. Bank may at anytime and from time to
time, in its sole discretion, apply any part of the credit balance in the
special account to the payment of all or any of the Obligations, whether or not
the same be due, and to payment of any other obligations owing to Bank under or
on account of this Agreement or any of the other Loan Documents. Upon the full
and final liquidation of all of the Obligations and the other obligations as
aforesaid, Bank will pay over to the Borrower any excess received by it from
Borrower, whether received by it as a deposit in the special account or received
by it as a direct payment on any of the Obligations.
 
(c)    Bank shall have the absolute and unconditional right to apply for and to
obtain the appointment of a receiver, custodian or similar official for all or a
portion of the Collateral, including, without limitation, the Accounts, to,
among other things, manage and sell the same, or any part thereof, and to
collect and apply the proceeds therefrom to payment of the Obligations as
provided in this Agreement and the other Loan Documents. In the event of such
application, Borrower consents to the appointment of such receiver, custodian or
similar official and agrees that such receiver, custodian or similar official
may be appointed without notice to Borrower, without regard to the adequacy of
any security for the Obligations secured hereby and without regard to the
solvency of Borrower or any other person who or which may be liable for the
payment of the Obligations or any other obligations of



8



--------------------------------------------------------------------------------

 
Borrower hereunder. All costs and expenses related to the appointment of a
receiver, custodian or other similar official hereunder shall be the
responsibility of Borrower, but if paid by Bank, Borrower hereby agrees to pay
to Bank, on demand, all such costs and expenses, together with interest thereon
from the date of payment at the Default Rate. All sums so paid by Bank, and the
interest thereon, shall be an Obligation owing by Borrower to Bank, and secured
by this Agreement and the other Loan Documents. Notwithstanding the appointment
of any receiver, custodian or other similar official, Bank shall be entitled as
pledgee to the possession and control of any cash, deposits, accounts, account
receivables, documents, chattel paper, documents of title or instruments at the
present or any future time held by, or payable or deliverable under the terms of
the Loan Documents to Bank.
 
5.    REPRESENTATIONS AND WARRANTIES.
 
Borrower represents and warrants to Bank as follows:
 
5.1  Due Organization and Qualification.    Borrower and each Subsidiary is a
corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to be so qualified and/or licensed will not have a Material
Adverse Effect. The state of Borrower’s incorporation, its organization number
in such state, if any, its tax identification number or other identifying number
and its mailing address are as set forth in this Agreement; and its name, as set
forth in this Agreement, is identical to its name as set forth in its
organizational documents and as shown on the public records in the state of its
incorporation.
 
5.2  Due Authorization; No Conflict.    The execution, delivery and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s organizational and governing documents, nor will such execution,
delivery or performance constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement by which it is bound, which default could have a Material Adverse
Effect.
 
5.3  Collateral.    Borrower has good title to the Collateral, free and clear of
Liens, except for Permitted Liens. The Eligible Accounts as of the Closing Date
are bona fide existing obligations. The property giving rise to such Eligible
Accounts has been delivered to the account debtor or its agent for immediate
shipment to and unconditional acceptance by the account debtor. Borrower has not
received notice of an actual or imminent Insolvency Proceeding of any account
debtor whose accounts are included in any Borrowing Base Certificate as an
Eligible Account. All Inventory is of good and marketable quality, free from all
material defects, except for Inventory for which adequate reserves have been
made.
 
5.4  Intellectual Property.    Borrower owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted,
except for such Intellectual Property the failure of which to own or license
could not reasonably be expected to have a Material Adverse Effect.
 
5.5  Name; Location of Chief Executive Office.    Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.
 
5.6  Litigation.    Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which an adverse decision could have a Material Adverse
Effect, or a material adverse effect on Borrower’s interest or Bank’s security
interest in the Collateral.



9



--------------------------------------------------------------------------------

 
5.7  No Material Adverse Change in Financial Statements.    All consolidated
financial statements related to Borrower and any Subsidiary that are delivered
by Borrower to Bank fairly present Borrower’s consolidated financial condition
as of the date thereof and Borrower’s consolidated results of operations for the
period then ended. There has not been a material adverse change in the
consolidated financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.
 
5.8  Solvency; Payment of Debts.    Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.
 
5.9  Compliance with Laws and Regulations.    Borrower and each Subsidiary have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could have a Material Adverse Effect. Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. Borrower is not
engaged principally, or as one of the important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System). Borrower has complied with all the provisions of the Federal
Fair Labor Standards Act. Borrower, to its Knowledge, has not violated any
statutes, laws, ordinances or rules applicable to it.
 
5.10  Environmental Condition.    Except as disclosed in the Schedule, none of
Borrower’s or any Subsidiary’s properties or assets has ever been used by
Borrower or any Subsidiary or, to Borrower’s Knowledge, by previous owners or
operators, in the disposal of, or to produce, store, handle, treat, release or
transport, any hazardous waste or hazardous substance other than in accordance
with applicable law; to Borrower’s Knowledge, none of Borrower’s properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a hazardous waste or hazardous substance
disposal site, or a candidate for closure pursuant to any environmental
protection statute; no lien arising under any environmental protection statute
has attached to any revenues or to any real or personal property owned by
Borrower or any Subsidiary; and neither Borrower nor any Subsidiary has received
a summons, citation, notice or directive from the Environmental Protection
Agency or any other federal, state or other governmental agency concerning any
action or omission by Borrower or any Subsidiary resulting in the releasing, or
otherwise disposing, of hazardous waste or hazardous substances into the
environment.
 
5.11  Taxes.    Borrower and each Subsidiary have filed or caused to be filed
all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein, except those being
contested in good faith with adequate reserves under GAAP.
 
5.12  Subsidiaries.    Borrower does not own any stock, partnership interest or
other equity securities of any person, except for Permitted Investments.
 
5.13  Government Consents.    Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities and third parties
that are necessary or advisable for the continued operation of Borrower’s
business as currently conducted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, or to permit the
consummation of the transactions contemplated by the Loan Documents.



10



--------------------------------------------------------------------------------

 
5.14  Inbound Licenses.    Except as disclosed on the Schedule, Borrower is not
a party to, nor is bound by, any license or other agreement that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, including, without
limitation, the Collateral.
 
5.15  Full Disclosure.    To Borrower’s Knowledge, no representation, warranty
or other statement made by Borrower herein or in any certificate, written
statement, schedule, list, exhibit or other document furnished to Bank contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading.
 
6.    AFFIRMATIVE COVENANTS.
 
Borrower covenants and agrees that until the termination of Bank’s obligation
under this Agreement to make Credit Extensions and the payment in full of the
Obligations, Borrower shall do each and all of the matters set forth in this
Section 6.
 
6.1  Good Standing and Government Compliance.    Borrower shall maintain in good
standing its and each of its Subsidiaries’ corporate existence in its
jurisdiction of incorporation and maintain qualification in each jurisdiction in
which the conduct of its business or its ownership of property requires that it
be so qualified, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect. Borrower shall meet,
and shall cause each Subsidiary to meet, the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which could have a Material Adverse Effect, or a material adverse
effect on the Collateral or the priority of Bank’s security interest in the
Collateral.
 
6.2  Payment/Performance.    Borrower shall pay when due all sums and/or amounts
owing to Bank under this Agreement and the other Loan Documents and promptly
perform all other obligations of Borrower thereunder and hereunder.
 
6.3  Use of Loan Funds.    Borrower shall use all loan proceeds disbursed to
Borrower only for the purposes stated in this Agreement and the other Loan
Documents.
 
6.4  Financial Statements; Reports; Certificates.
 
(a)    Borrower shall deliver to Bank each and all of the financial statements,
reports, certificates and other records referenced under this Section 6.4(a) and
such other statements, reports, certificates and records as Bank may request
from time to time.
 
(i)    As soon as available, but in any event within thirty (30) days after the
end of each calendar month, Borrower shall deliver to Bank a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations during such period, in a form acceptable to Bank and certified by a
Responsible Officer.
 
(ii)    As soon as available, but in any event within one hundred twenty (120)
days after the end of Borrower’s fiscal year, Borrower shall deliver to Bank
audited consolidated financial statements of Borrower (to include a balance
sheet, income statement and supporting schedules and changes in financial
position) prepared in accordance with GAAP, consistently applied, together with



11



--------------------------------------------------------------------------------

an opinion on such financial statements of an independent certified public
accounting firm reasonably acceptable to Bank which is unqualified or qualified
in a manner acceptable to Bank.
 
(iii)    As soon as available, but in any event no later than thirty (30) days
prior to the end of Borrower’s fiscal year, Borrower shall deliver to Bank its
preliminary budget for the next fiscal year in the form provided to Borrower’s
Board of Directors or committee thereof.
 
(iv)    If applicable, Borrower shall deliver to Bank copies of all statements,
reports and notices sent by Borrower to its security holders and all reports on
Forms 10-K and 10-Q filed with the Securities and Exchange Commission.
 
(v)    Promptly upon receipt of notice thereof, Borrower shall deliver to Bank a
report of any legal actions pending or threatened against Borrower or any
Subsidiary that could result in damages or costs to Borrower or any Subsidiary
of TWENTY FIVE THOUSAND DOLLARS ($25,000.00) or more or which would be likely to
have a Material Adverse Effect of the Borrower and/or its Subsidiaries.
 
(vi)    Borrower shall deliver to Bank such budgets, sales projections,
operating plans or other financial information generally prepared by Borrower in
the ordinary course of business as Bank may reasonably request from time to
time.
 
(vii)    Borrower shall immediately notify Bank of any changes to Borrower
and/or its Subsidiaries (financial or otherwise) which would likely have a
Material Adverse Effect on Borrower and/or its Subsidiaries.
 
(b)    Within twenty (20) days prior to any initial borrowing, and for so long
as any amounts remain outstanding, under the Committed Revolving Line, Borrower
shall deliver to Bank a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit D hereto, together with aged
listings of accounts receivable and accounts payable and a report of the prior
month’s sales results and the next month’s sales projections.
 
(c)    Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
(in form acceptable to Bank) signed by a Responsible Officer.
 
(d)    Borrower shall permit Bank either directly or through another person on
Bank’s behalf and Bank shall have a right from time to time hereafter, either
directly or through another person on Bank’s behalf, to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every six (6) months unless an Event
of Default has occurred and is continuing.
 
6.5  Inventory; Returns.    Borrower shall keep all Inventory in good and
marketable condition, free from all defects except for Inventory for which
adequate reserves have been made. Returns and allowances, if any, as between
Borrower and its account debtors shall be on the same basis and in accordance
with the usual customary practices of Borrower, as they exist on the Closing
Date.
 
6.6  Taxes.    Borrower shall make, and shall cause each Subsidiary to make, due
and timely payment or deposit of all federal, state and local taxes, assessments
or contributions required of it by law, and will execute and deliver to Bank, on
demand, appropriate certificates attesting to the payment or deposit thereof;
and Borrower will make, and will cause each Subsidiary to make, timely payment
or deposit of all material tax payments and withholding taxes required of it by
applicable laws, including,



12



--------------------------------------------------------------------------------

 
but not limited to, those laws concerning F.I.C.A., F.U.T.A., state disability,
and local, state, and federal income taxes, and will, upon request, furnish Bank
with proof satisfactory to Bank indicating that Borrower or a Subsidiary has
made such payments or deposits; provided that Borrower or a Subsidiary need not
make any payment if the amount or validity of such payment is contested in good
faith by appropriate proceedings and is reserved against (to the extent required
by GAAP) by Borrower.
 
6.7  Insurance.
 
(a)    Borrower, at its expense, shall keep the Collateral insured against loss
or damage by fire, theft, explosion, sprinklers and all other hazards and risks
required by Bank. Unless otherwise directed by Bank, the insurance shall be all
risk replacement cost insurance with agreed amount endorsement, standard
noncontributing mortgagee clauses and standard waiver of subrogation clauses.
Borrower shall also maintain general liability, workmen’s compensation and other
insurance in amounts and of a type that are customary to businesses similar to
Borrower’s, unless Bank reasonably directs otherwise, in which event Borrower
shall maintain such insurance in amounts and/or types as Bank reasonably
directs.
 
(b)    All policies of insurance shall be in such form and with such companies
as may be reasonably satisfactory to Bank. All policies of property insurance
shall contain a lender’s loss payable endorsement, in a form reasonably
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured. All
policies shall specify that the insurer must give at least twenty (20) days’
notice to Bank before canceling its policy for any reason. Upon Bank’s request,
Borrower shall deliver to Bank certified copies of the policies of insurance and
evidence of all premium payments. After the occurrence of an Event of Default,
or an event that with the passage of time or giving of notice alone would become
an Event of Default, all proceeds payable under any such policy or policies
shall, at Bank’s option, be payable to Bank to be applied on account of the
Obligations.
 
6.8  Primary Depository.    Borrower shall maintain its primary depository and
operating accounts with Bank.
 
6.9  Financial Covenants.    Borrower shall maintain, as of the last day of each
calendar month unless stated otherwise, and Borrower shall fully and timely
comply with each and every one of the financial maintenance covenants set forth
in this Section 6.9 and others that may be contained in this Agreement and/or
the other Loan Documents.
 
(a)  Monthly Quick Ratio.    Borrower shall maintain a ratio of (i) unrestricted
cash and equivalents plus net Accounts to (ii) Current Liabilities of at least
2.00 to 1.00, measured on an individual and consolidated basis.
 
(b)  Maximum Quarterly Loss.    Prior to January 1, 2003, Borrower (on an
individual and consolidated basis) shall not incur a loss in any fiscal quarter
in excess of Ten Million Dollars ($10,000,000.00), and from and after January 1,
2003, shall not incur a loss in any fiscal quarter in excess of Five Million
Dollars ($5,000,000.00).
 
(c)  Tangible Net Worth.    Borrower shall maintain a Tangible Net Worth of at
least FORTY MILLION DOLLARS ($40,000,000.00).
 
(d)  Remaining Months Liquidity.    A Remaining Months Liquidity of at least
1.00 to 1.00. Remaining Months Liquidity is (i) cash and cash equivalents
divided by (ii) two times the average Cash Burn for the previous three (3)
months.



13



--------------------------------------------------------------------------------

 
6.10  Registration of Intellectual Property Rights.
 
(a)     Borrower shall use commercially reasonable efforts to register or cause
to be registered (to the extent not already registered) with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable: (i) those intellectual property rights listed on Exhibits A, B and C
to the Negative Pledge Agreement delivered to Bank by Borrower in connection
with this Agreement, (ii) all registrable intellectual property rights Borrower
has developed as of the Closing Date but heretofore failed to register, and
(iii) those additional intellectual property rights developed or acquired by
Borrower from time to time in connection with any product, promptly following
development or acquisition, but in any event prior to the sale or licensing of
such product to any third person, and prior to Borrower’s use of such product
(including, without limitation, revisions or additions which significantly
improve the functionality of the intellectual property rights listed on such
Exhibits A, B and C), except where Borrower’s failure to do any of the foregoing
matters could not reasonably be expected to have a Material Adverse Effect.
Borrower shall give Bank prompt notice of all such applications or
registrations.
 
(b)    Borrower shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents and Copyrights, (ii) use its best
efforts to detect infringements of the Trademarks, Patents and Copyrights and
promptly advise Bank in writing of material infringements detected and (iii) not
allow any material Trademarks, Patents or Copyrights to be abandoned, forfeited
or dedicated to the public without the written consent of Bank, except where
Borrower’s failure to do any of the foregoing matters could not reasonably be
expected to have a Material Adverse Effect.
 
(c)    After the occurrence of an Event of Default, or an event that with the
passage of time or giving of notice alone would become an Event of Default, Bank
may audit Borrower’s Intellectual Property to confirm compliance with this
Section, and Bank shall have the right, but not the obligation, to take any
actions that Borrower is required under this Section 6.10 to take but which
Borrower fails to take after fifteen (15) days’ notice to Borrower.
 
6.11  Material Licenses.    Prior to entering into or becoming bound by any
license or agreement, which license or agreement is reasonably expected to be
material to the operations and or business of the Borrower, or which license or
agreement, if not obtained, would have a Material Adverse Effect, Borrower shall
provide written notice to Bank of the material terms of such license or
agreement with a description of its likely impact on Borrower’s business or
financial condition.
 
6.12  Maintenance of Property.    Borrower shall keep and maintain the
Collateral in good working order and condition and make all needful and proper
repairs, replacements, additions, or improvements thereto as are necessary.
 
6.13  Maintain Security Interest.    Borrower shall maintain, protect and
preserve the security interest of Bank in the Collateral and the lien position
of Bank in the Collateral, including, without limitation, the filing of “claims”
under insurance policies within the time periods required under such policies.
 
6.14  Further Assurances.    At any time and from time to time Borrower shall
execute and deliver such further instruments, agreements, documents and other
records and take such further action as may be reasonably requested by Bank to
effect the purposes of this Agreement, including, without limitation, any
requested actions to effect the perfection and continuation of perfection of
Bank’s security interests in the Collateral.
 
7.    NEGATIVE COVENANTS.



14



--------------------------------------------------------------------------------

 
Borrower covenants and agrees that until the termination of Bank’s obligation
under this Agreement to make Credit Extensions and the payment in full of the
Obligations, Borrower shall not do or permit to be done any of the matters set
forth in this Section 7.
 
7.1  Dispositions.    Borrower shall not convey, sell, lease, transfer or
otherwise dispose of (collectively, to “Transfer”), or permit any of its
Subsidiaries to Transfer, whether by operation of law or otherwise, all or any
part of or any interests in its business or property, including the Collateral,
other than Permitted Transfers. Specifically, Borrower shall make no Transfer to
any Subsidiary not executing the Note and this Agreement.
 
7.2  Change in Business; Change in Control or Executive Office.    Borrower
shall not engage in any business, or permit any of its Subsidiaries to engage in
any business, other than as reasonably related or incidental to the businesses
currently engaged in by Borrower. Borrower shall not have a Change in Control
and will not, without thirty (30) days’ prior written notification to Bank,
relocate its chief executive office, change its state of incorporation or change
any other matter that will or could result in Bank’s security interests in the
Collateral to become unperfected.
 
7.3  New Subsidiary; Existing Subsidiaries.    Borrower shall not conduct any
business nor allow any business to be conducted through any Subsidiary not
joining in the execution of the Note and this Loan Agreement, nor shall Borrower
allow any Collateral or other assets of Borrower to be transferred to, acquired
by, used or held by any such Subsidiary.
 
7.4  Indebtedness.    Borrower shall not create, incur, assume or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than (i) Permitted Indebtedness, (ii) unsecured trade payable indebtedness
incurred in the ordinary course of Borrower’s business, and (iii) purchase money
indebtedness incurred in the ordinary course of Borrower’s business secured by
property other than the Collateral or by property which would not reasonably be
expected to be a part of the Collateral; provided, however, that the maximum
aggregate amount of indebtedness incurred in connection with the foregoing
clauses (ii) and (iii) shall not at any one time exceed $100,000.
 
7.5  Encumbrances.    Borrower shall not create, incur, assume or allow any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or covenant to any other
person that Borrower in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrower’s property.
 
7.6  Distributions.    Borrower shall not pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, or permit any of its Subsidiaries to do so, except that
Borrower may repurchase the stock of former employees pursuant to stock
repurchase agreements as long as an Event of Default does not exist prior to
such repurchase or would not exist after giving effect to such repurchase.
 
7.7  Investments; Mergers; Acquisitions and Product Purchases.    Borrower shall
not merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with or into any other business organization unless Borrower or
such Subsidiary is the surviving entity (and the Subsidiary remains owned by
Borrower) following such merger or consolidation, (other than a corporate
reorganization having no effect on the ownership or legal existence of Borrower
or its assets). Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any person, or permit any of its Subsidiaries so to
do, other than Permitted Investments, if such acquisition(s) or Investments(s)
would cause Borrower to fail to meet any of the financial maintenance covenants
set forth in Section 6.9, provided that in no event shall Borrower expend more
than Forty Million Dollars ($40,000,000.00) of



15



--------------------------------------------------------------------------------

 
Borrower’s and/or its Subsidiary(ies) cash on any single acquisition of any
business, product, product line, inventory or equipment without Bank’s prior
written consent, not to be unreasonably withheld.
 
7.8  Transactions with Affiliates.    Borrower shall not directly or indirectly
enter into or permit to exist any material transaction with any Affiliate of
Borrower except for transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
Person.
 
7.9  Subordinated Debt.    Borrower shall not make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
or amend any provision contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.
 
7.10  Inventory and Equipment.    Borrower shall not store its Inventory and/or
Equipment with a bailee, warehouseman or similar person unless Bank has received
a pledge of the warehouse receipt covering such Inventory and/or Equipment.
Except for Inventory sold in the ordinary course of business and except for such
other locations as Bank may approve in writing, Borrower shall not move or
relocate its Inventory and/or Equipment from the location or locations set forth
in Section 10 and such other locations of which Borrower gives Bank prior
written notice and as to which a Financing Statement is filed where needed to
perfect Bank’s security interest.
 
7.11  Compliance.    Borrower shall not become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose, fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could reasonably be expected to have a Material
Adverse Effect, or a material adverse effect on the Collateral or the priority
of Bank’s security interests in the Collateral, or permit any of its
Subsidiaries to do any of the foregoing.
 
7.12  Negative Pledge Agreements.    Borrower shall not permit the inclusion in
any contract to which it becomes a party of any provisions that could restrict
or invalidate the creation of a security interest in Borrower’s rights and
interests in any Collateral.
 
8.    EVENTS OF DEFAULT.
 
The occurrence of any one or more of the events, conditions, circumstances or
matters set forth below in this Section 8 shall constitute an Event of Default
by Borrower under this Agreement and the other Loan Documents.
 
8.1  Payment Default.    Borrower fails to pay, when due, the principal of and
interest on any of the Obligations and/or Borrower fails to pay, when due, any
and all other sums and/or amounts due under any of the Obligations, whether
taxes, fees, charges, premiums or costs and expenses.
 
8.2  Covenant Default.    Borrower fails to perform or satisfy any obligation
under Section 6 or violates any of the covenants contained in Section 7 of this
Agreement, or defaults under or fails or neglects to perform or observe any
other term, provision, condition, covenant or agreement contained in this
Agreement, in any of the other Loan Documents, or in any other present or future
agreement between Borrower and Bank, and as to any default under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure such default within five (5) Business Days after Borrower receives
notice thereof or any officer of Borrower becomes aware thereof; provided,
however, that if the



16



--------------------------------------------------------------------------------

 
default cannot by its nature, or cannot after diligent attempts by Borrower, be
cured within such five (5) Business Day period, and such default is likely to be
cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed twenty (20) Business Days)
to attempt to cure such default, and within such reasonable time period the
failure to have cured such default shall not be deemed an Event of Default
(provided that Bank shall not be required to make any Credit Extensions during
such cure period).
 
8.3  Material Adverse Change.    The occurrence of a material adverse change in
Borrower’s business or financial condition, or if there is an impairment of the
prospect of repayment of any portion of the Obligations or an impairment of the
value or priority of Bank’s security interests in the Collateral.
 
8.4  Attachment.    Borrower’s assets, or any part or portion thereof, are
attached, seized, subjected to a writ or distress warrant, or are levied upon,
or come into the possession of any trustee, receiver or person acting in a
similar capacity and such attachment, seizure, writ or distress warrant or levy
has not been removed, discharged or rescinded within ten (10) Business Days, or
if Borrower is enjoined, restrained or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if a
judgment or other claim becomes a lien or encumbrance upon any material portion
of Borrower’s assets, or if a notice of lien, levy or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency or instrumentality thereof, or by any state, county,
municipal or governmental agency, and the same is not paid within ten (10)
Business Days after Borrower receives notice thereof, provided that none of the
foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be required to be made during
such cure period).
 
8.5  Insolvency.    Borrower becomes insolvent, or an Insolvency Proceeding is
commenced by Borrower, or an Insolvency Proceeding is commenced against Borrower
and is not dismissed or stayed within sixty (60) days (provided that no Credit
Extensions will be required to be made prior to the dismissal of such Insolvency
Proceeding).
 
8.6  Other Agreements.    The occurrence of a default in any agreement to which
Borrower is a party with a third person or persons that could have a Material
Adverse Effect.
 
8.7  Subordinated Debt.    Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank.
 
8.8  Judgments.    A judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least TWENTY FIVE THOUSAND
DOLLARS ($25,000.00) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be required to be made prior to the satisfaction or stay of the
judgment).
 
8.9  Misrepresentations.    Any misrepresentation or misstatement exists now or
hereafter in any warranty or representation set forth herein, in any other Loan
Document or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or any other Loan Document, or to induce Bank to
enter into this Agreement or any other Loan Document.
 
9.    BANK’S RIGHTS AND REMEDIES.



17



--------------------------------------------------------------------------------

 
9.1  Rights and Remedies upon an Event of Default.    If an Event of Default
shall occur under this Agreement, in addition to any other rights or remedies
which may be available to Bank and without limiting any other rights or remedies
granted to Bank in this Agreement, the other Loan Documents and/or at law and in
equity, including, without limitation, the rights and remedies provided to Bank
under the Code, which rights and remedies are fully exercisable by Bank as and
when provided herein and therein, Bank shall have the rights and remedies set
forth below in this Section 9.1, any and all of which it may exercise at its
election, without notice of its election and without demand.
 
(a)  Acceleration of Obligations.    Bank may declare any and/or all
Obligations, whether evidenced by this Agreement, by any of the other Loan
Documents or otherwise, immediately due and payable (provided that upon the
occurrence of an Event of Default described in Section 8.5, all Obligations
shall become immediately due and payable without any action by Bank).
 
(b)  Terminate Credit Extensions.    Bank may limit, impose a moratorium on
and/or cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank.
 
(c)  Protection of Collateral.    Bank may make such payments and do or cause to
be done such acts as Bank considers necessary or advisable to protect the
Collateral and/or to protect its security interest in the Collateral. Borrower
agrees to assemble the Collateral if Bank so requires and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank and its
representatives to enter the premises where the Collateral is located, to do,
among other things Bank deems necessary or advisable, the following: (i) take
and maintain possession of the Collateral, or any part or parts of it, (ii) pay,
purchase, contest or compromise any encumbrance, charge or lien which in Bank’s
determination appears to be prior or superior to its security interest, and
(iii) pay all costs and expenses incurred in connection with any of the
foregoing. With respect to any of Borrower’s premises, Borrower hereby grants
Bank a license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of Bank’s rights or remedies provided
herein, at law, in equity or otherwise.
 
(d)  Collection and Adjustment of Accounts, etc.    Bank and any of Bank’s
designated officers, employees, agents and/or designees, as Borrower’s true and
lawful attorney, may: (i) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (ii) collect and
recover payment on all Accounts and in connection therewith and otherwise,
endorse Borrower’s name on any checks or other forms of payment or security that
may come into Bank’s possession; (iii) sign Borrower’s name on any invoice or
bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts and notices to
account debtors; (iv) dispose of any Collateral constituting Accounts and/or to
convert it into other forms of Collateral; (v) make, settle and adjust all
claims under and decisions with respect to Borrower’s policies of insurance;
(vi) settle and adjust disputes and claims respecting the Accounts directly with
account debtors, for amounts and upon terms which Bank determines to be
reasonable; (vii) to modify, in its sole discretion, any intellectual property
security agreement entered into between Borrower and Bank without first
obtaining Borrower’s approval of or signature to such modification by amending
Exhibits A, B and C thereof, as appropriate, to include reference to any right,
title or interest in any Copyrights, Patents or Trademarks acquired by Borrower
after the execution hereof or to delete any reference to any right, title or
interest in any Copyrights, Patents or Trademarks in which Borrower no longer
has or claims to have any right, title or interest; and/or (viii) to transfer
the Intellectual Property into the name of Bank or a third person to the extent
permitted under the Code. In connection with the foregoing and to effect the
foregoing, Borrower hereby irrevocably appoints Bank (and Bank’s designated
officers, employees, agents and/or designees) as Borrower’s true and lawful
attorney-in-fact; and the appointment of Bank (and Bank’s designated officers,
employees, agents and/or designees) as Borrower’s attorney-in-fact, and



18



--------------------------------------------------------------------------------

 
each and every one of Bank’s rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully repaid and performed
and Bank’s obligation to provide Advances hereunder is terminated.
 
(e)  Receiver.    Bank, to the extent permitted by law and without regard to the
value or adequacy or occupancy of all or any part of the Collateral, and without
notice, shall be entitled as a matter of right, if it so elects, to the
appointment of a receiver to enter upon and take possession of any or all of the
Collateral and to collect all rents, income, proceeds and other benefits thereof
and apply the same as the court may direct. The costs and expenses, including
receiver’s fees, incurred pursuant to the powers herein contained shall be
deemed an obligation of Borrower owing to Bank under this Agreement and shall be
secured by Bank’s security interest and shall be payable upon demand with
interest from the date of demand at the Default Rate. The right to enter and
take possession of and to manage and operate the Collateral and to collect all
rents, income, proceeds and other benefits thereof whether by a receiver or
otherwise, shall be cumulative to any other right or remedy hereunder or
afforded by law and may be exercised concurrently therewith or independently
therewith or independently thereof. Bank shall be liable to account only for
such rents, income, proceeds and other benefits actually received by Bank,
whether received pursuant to this Section or under other provisions of this
Agreement. Notwithstanding the appointment of any receiver or other custodian,
Bank shall be entitled as pledgee to the possession and control of any cash,
deposits, accounts, account receivables, documents, chattel paper, documents of
title or instruments at the present or any future time held by, or payable or
deliverable under the terms of the Loan Documents to Bank.
 
(f)  Set-off and Recoupment.    Bank may set-off and apply to the Obligations
and otherwise exercise its rights of recoupment as to any and all (i) balances
and deposits of Borrower held by Bank and (ii) indebtedness and other
obligations at any time owing to or for the credit or the account of Borrower by
Bank and/or any of Bank’s Affiliates.
 
(g)  Sale and/or Disposition of Collateral.
 
(i) Bank, directly or through others on its behalf, may ship, reclaim, recover,
store, finish, maintain, repair, prepare for sale, advertise for sale and/ or
sell the Collateral, or part or parts thereof, for cash or on terms, at one or
more private or public sales held at such place or places as Bank determines to
be commercially reasonable, after having complied with the provisions of this
Agreement, the other Loan Documents and applicable laws relating to sale of the
Collateral, including, without limitation, the requirements of the Code. Bank is
hereby irrevocably granted a license or other right, pursuant to the provisions
of this Section 9.1, to use, without charge, Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, advertising matter and any property of a similar nature, together
with the right of access to all tangible or electronic media in which any of the
foregoing may be recorded or stored, in completing production of, management of,
advertising for sale and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit.
Notwithstanding the foregoing, Bank agrees to refrain from exercising such
license or other right granted in the preceding sentence prior to the occurrence
of an Event of Default, or the occurrence of an event which, with the giving of
notice or a lapse of time, or both, would become and Event of Default hereunder,
unless Bank reasonably deems immediate action to be necessitated because of
emergency conditions, such as conditions which threaten the loss or diminution
of Collateral. Borrower hereby agrees: (i) that ten (10) days notice of any
intended sale or disposition of any Collateral is commercially reasonable; (ii)
that a shorter period of notice will be commercially reasonable if Bank, in its
opinion, deems it necessary to move more expeditiously with disposition of the
Collateral or any part thereof; and (iii) that the foregoing shall not require a
notice if no notice is required under the Code.



19



--------------------------------------------------------------------------------

 
(ii)  Bank may credit bid and purchase at any sale or sales.
 
(iii) The proceeds of any sale of, or other realization upon, all or any part of
the Collateral pursuant to this Section 9.1 shall be applied by Bank in the
following order of priorities, or such other order as Bank may determine: first,
to payment of the costs and expenses of such sale or other realization, and all
expenses, liabilities and advances incurred or made by Bank in connection
therewith, and any other unreimbursed costs and expenses for which Bank is to be
reimbursed pursuant to this Agreement and/or the other Loan Documents; second,
to the payment of unpaid principal of the Obligations; third, to the payment of
accrued but unpaid interest on the Obligations; fourth, to the payment of all
other amounts owing or outstanding by Borrower under the Obligations, this
Agreement, the other Loan Documents and otherwise to Bank as provided herein or
therein, until all the foregoing shall have been paid in full; finally, to
payment to Borrower or its successors or assigns, or as a court of competent
jurisdiction may direct, of any surplus then remaining from such proceeds.
 
(iv) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower, without demand by Bank, but this
provision shall not require Bank to first dispose of the Collateral before
attempting to recover payment of the Obligations from Borrower and/or other
person and Bank shall have the right to proceed against the Collateral, the
Borrower and any other person obligated on any of the Obligations in any order
and/or at any time or times as it deems to be in its best interest, whether
successively, concurrently or alternatively.
 
9.2  Collection of Accounts.    At any time during the term of this Agreement,
Bank may notify any person owing funds to Borrower of Bank’s security interest
in such Account and verify the amount of such Account. Upon request and at the
time and in the manner required by Bank, Borrower shall collect all amounts
owing to Borrower for Bank, receive in trust all payments as Bank’s trustee, and
immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.
 
9.3  Suits to Protect the Collateral.    Bank shall have the power and authority
to institute and maintain any suits and proceedings as Bank may deem advisable
in its judgment (i) to prevent any impairment of the Collateral by any acts
which may be unlawful or in violation of this Agreement and/or any of the other
Loan Documents, (ii) to preserve or protect its interest in the Collateral
and/or (iii) to restrain the enforcement of or compliance with any legislation
or other governmental enactment, rule or order that may be unconstitutional or
otherwise invalid, if the enforcement of or compliance with such enactment, rule
or order might impair Bank’s security interest or be prejudicial to Bank’s
interest in any other manner.
 
9.4  Proofs of Claim.    In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceedings affecting Borrower or any guarantor, co-maker or endorser
of any of the Obligations, its creditors or its property, Bank, to the extent
permitted by law, shall be entitled to file such proofs of claim and other
documents as may be necessary or advisable in order to have its claims allowed
in such proceedings for the entire amount due and payable by Borrower under the
Loan Documents, at the date of the institution of such proceedings, and for any
additional amounts which may become due and payable by Borrower after such date.
 
9.5  Bank’s Liability for Collateral.    So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral; (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (iii) any
diminution in the value thereof; or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency or other person whomsoever. Absent the
willful misconduct or gross negligence on the part of Bank, all risk of loss,
damage or destruction of the Collateral shall be borne by Borrower.



20



--------------------------------------------------------------------------------

 
9.6  Credit Investigations; Control Agreements.    Bank is irrevocably
authorized by Borrower to make or have made such credit investigations as it
deems appropriate to evaluate Borrower’s and its Subsidiaries’ credit, personal
or financial standing and employment. Bank shall not have any obligation or
responsibility to: (i) provide information to third persons relative to Bank’s
security interest in the Collateral, this Agreement or otherwise with respect to
Borrower and its Subsidiaries; and/or (ii) subordinate its security interest in
the Collateral to the interests of any third persons or to enter into control
agreements relative to the Collateral.
 
9.7  Bank Expenses.    If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons, as required under the terms of
this Agreement and the other Loan Documents, then Bank may do or cause to be
done any or all of the following: (i) make payment of the same or any part
thereof; (ii) set up such reserves under the Revolving Facility as Bank deems
necessary to protect Bank from the exposure created by such failure; and/or
(iii) obtain and maintain insurance policies of the type required by this
Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, shall bear interest at the
Default Rate from the date of payment or deposit and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
 
9.8  Remedies Cumulative.    Bank’s rights and remedies under this Agreement,
the Loan Documents and all other agreements shall be cumulative and may be
exercised successively, concurrently, alternatively and in any other order and
at such time or times as Bank elects in its discretion. Bank shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law and/or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given.
 
10.  NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:
 
If to Borrower:
 
SALIX PHARMACEUTICALS, LTD.
SALIX PHARMACEUTICALS, INC.
8540 Colonnade Center Drive, Suite 501
Raleigh, North Carolina 27615
Attn: Adam Derbyshire
FAX:  (919) 862-1095



21



--------------------------------------------------------------------------------

 
If to Bank:
 
RBC CENTURA BANK
3201 Beechleaf Court, Suite 100
Raleigh, North Carolina 27604-1051
Attn: Brent Keating
FAX:  (919) 788-5966
with a copy to:
 
RBC CENTURA BANK
3475 Piedmont Road, Suite 200
Atlanta, Georgia 30305
Attn: Elizabeth Ann Edelman, Esq.
FAX:  (404) 495-6023

 
The parties hereto may change the address at which they are to receive notices
hereunder by notice in writing in the foregoing manner given to the other.
 
11.  WAIVERS.
 
11.1  WAIVER OF TRIAL BY JURY.    BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
11.2  Marshalling of Assets.    Borrower hereby waives, to the extent permitted
by law, the benefit of all appraisal, valuation, stay, extension, reinstatement
and redemption laws now or hereafter in force and all rights of marshalling in
the event of any sale hereunder of the Collateral or any part or any interest
therein. Further, Borrower hereby expressly waives on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Collateral subsequent to the date of this Agreement and on behalf of all other
persons to the extent permitted by law, any and all rights of redemption from
sale under any order or decree of foreclosure of this Agreement
 
11.3  Waiver of N.C.G.S. § 26-7, et. seq.    Borrower waives any right to
require Bank to bring any action against Borrower or any other person or to
require that resort be had to any security or to any balances of any deposit or
other accounts or debts or credits on the books of Bank in favor of Borrower or
any other person; and, without limiting the foregoing, but in furtherance
thereof, Borrower waives any rights Borrower otherwise might have or have had
under the provisions of North Carolina General Statute Section 26-7, et. seq.
and/or any other laws that require or may require Bank to recover against
Borrower or some other person, and/or to realize upon any security which Bank
holds for the Obligations. Borrower also waives any and all right of
subrogation, contribution, reimbursement or indemnity whatsoever or any right of
recourse to or with respect to the assets or property of Borrower that is or may
be security for the Obligations.
 
11.4  Waiver of Statute of Limitations.    Borrower hereby expressly waives and
releases to the fullest extent permitted by law, the pleading of any statute of
limitations or repose as a defense to



22



--------------------------------------------------------------------------------

enforcement by Bank of its rights and remedies under this Agreement and the
other Loan Documents, or as a defense to the validity and enforceability of this
Agreement and/or the other Loan Documents.
 
11.5  Demand; Protest.    Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which Borrower may in any way be liable.
 
12.  GENERAL PROVISIONS.
 
12.1  Choice of Law; Venue.    This Agreement shall be deemed to have been
executed and delivered in North Carolina regardless of where the signatories may
be located at the time of execution and shall be governed by and construed in
accordance with the substantive laws of the State of North Carolina, excluding,
however, the conflict of law provisions thereof. Borrower: (i) irrevocably
submits to the jurisdiction of either (A) the Superior Courts of North Carolina
located in Nash County, North Carolina or a North Carolina county in which any
of the Collateral is located or (B) the United States District Court for the
Eastern District of North Carolina or the United States District Court for the
federal district in which any of the Collateral is located over any action or
proceeding arising from or related to any of the Loan Documents and/or any of
the Obligations; (ii) irrevocably waives, to the fullest extent Borrower may
effectively do so, the defense of improper venue and/or an inconvenient forum to
the maintenance of any such action or proceeding; and (iii) agrees that the
exclusive forum for any legal action or proceeding against Bank, or any of
Bank’s directors, officers, employees, agents, independent contractors or
property, concerning any matter arising out of or relating to any of the Loan
Documents and/or any of the Obligations shall be in the Superior Courts of North
Carolina located in Nash County, North Carolina. Nothing in this Section shall
affect or impair Bank’s right to serve legal process in any manner permitted by
law or Bank’s right to bring any action or proceeding against Borrower or
Borrower’s property in the courts of any other jurisdiction.
 
12.2  Incorporation of Exhibits and Recitals; Customer and Loan Numbers.    All
exhibits, schedules, addenda and other attachments to this Agreement are by this
reference incorporated herein and made a part hereof as if fully set forth in
the body of this Agreement. The recitals set forth in this Agreement are also a
part of this Agreement. The Customer and Loan Numbers, if any, stated in this
Agreement are for Bank’s internal business use and reference only and do not and
shall not limit the scope and extent of Bank’s rights hereunder, including the
Obligations secured hereby and the security interests of Bank in the Collateral.
 
12.3  Maintenance of Records by Bank.    Bank is authorized to maintain, store
and otherwise retain the Loan Documents or any of them in their original,
inscribed tangible form or a record thereof in an electronic medium or other
non-tangible medium which permits such record to be retrieved in a perceivable
form; that a record of any of the Loan Documents in a non-tangible medium which
is retrievable in a perceivable form shall be the agreement of Borrower to the
same extent as if such Loan Document was in its original, inscribed tangible
medium and such a record shall be binding on and enforceable against Borrower
notwithstanding the same is in a non-tangible form and notwithstanding the
signatures of the signatories hereof are electronic, typed, printed, computer
generated, facsimiles or other reproductions, representations or forms; and that
Bank’s certification that a non-tangible record of any of the Loan Documents is
a accurate and complete copy or reproduction of the original, inscribed tangible
form shall be conclusive, absent clear and convincing evidence of the
incorrectness of said certification, and such non-tangible record or a
reproduction thereof shall be deemed an original and have the same force and
effect as the original, inscribed tangible form.



23



--------------------------------------------------------------------------------

 
12.4  Indemnification.    Borrower hereby agrees to defend, protect, indemnify
and hold harmless Bank, all directors, officers, employees, attorneys, agents
and independent contractors of Bank, from and against all claims, actions,
liabilities, damages and costs and expenses asserted against, imposed upon or
incurred by Bank or any of such other persons, whether direct, indirect or
consequential and whether based on any federal or state laws or other statutes
or regulations (including, without limitation, securities, commercial and
environmental laws and regulations), under common law or on an equitable cause,
or on contract or otherwise, as a result of or arising from or relating to this
Agreement, the other Loan Documents or the transactions contemplated hereby or
any credit extended or used hereunder or any act done or omitted by any person,
or any event occurring, in connection therewith, or the exercise of any rights
or remedies thereunder, including, without limitation, the acquisition of the
Collateral by Bank by way of foreclosure of the security interests therein, deed
in lieu of such foreclosure or otherwise, except only the gross negligence or
willful misconduct of the person otherwise to be indemnified hereunder. In the
event this indemnity is unenforceable as a matter of law as to a particular
matter or consequence referred to herein, it shall be enforceable to the full
extent permitted by law. The obligations under this Section are independent of
all other rights and obligations set forth herein and shall survive the
termination of this Agreement.
 
12.5  No Waiver; No Course of Dealing; No Invalidity.    Bank, at any time or
times, may grant extensions of time for payment or other indulgences or
accommodations to any person obligated on any of the Obligations, or permit the
renewal, amendment or modification thereof or substitution or replacement
therefor, or permit the substitution, exchange or release of any property
securing any of the Obligations and may add or release any person primarily or
secondarily liable on any of the Obligations, all without releasing Borrower
from any of its liabilities and obligations under any of the Loan Documents and
without Bank waiving any of its rights and remedies under any of the Loan
Documents, or otherwise. No delay or forbearance by Bank in exercising any or
all of its rights and remedies hereunder and/or under the other Loan Documents
or rights and remedies otherwise afforded by law or in equity shall operate as a
waiver thereof or preclude the exercise thereof during the continuance of any
Event of Default as set forth herein or in the event of any subsequent Event of
Default hereunder. Also, no act or inaction of Bank under any of the Loan
Documents shall be deemed to constitute or establish a “course of performance or
dealing” that would require Bank to so act or refrain from acting in any
particular manner at a later time under similar or dissimilar circumstances.
Wherever possible each provision of each of the Loan Documents shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of shall be prohibited or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of any of the Loan Documents.
 
12.6  Relationship of Parties; Successors and Assigns.    The relationship of
Bank to Borrower is that of a creditor and/or lender to an obligor (inclusive of
a person obligated on a supporting obligation) and/or debtor; and in furtherance
thereof and in explanation thereof, Bank has no fiduciary, trust, guardian,
representative, partnership, joint venturer or other similar relationship to or
with Borrower and no such relationship shall be drawn or implied from any of the
Loan Documents and/or any of Bank’s actions or inactions hereunder or with
respect hereto – and, Bank has no obligation to Borrower or any other person
relative to administration of any of the Obligations and/or the Collateral, or
any part or parts thereof. The covenants, terms and conditions herein contained
shall bind, and the benefits and powers shall inure to, the respective heirs,
executors, administrators, successors and assigns of the parties hereto, as well
as any persons who become bound hereto as a debtor; but, with the exception of
the sale of Inventory as provided above in the ordinary and regular course of
business, nothing herein contained shall be deemed a consent to the sale, lease,
demise, further encumbrance (including, without limitation, by way of mortgage,
security agreement, declaration of trust, assignment or deed of trust), transfer
or other disposition by Borrower, either directly or indirectly, of all or any
part of the Collateral, or any interest, right or estate in either or both,
without Bank’s prior written consent, which may be withheld in Bank’s



24



--------------------------------------------------------------------------------

sole discretion. If two or more persons or entities have joined as Borrower,
each of the persons and entities shall be jointly and severally obligated to
perform the conditions and covenants herein contained, and the term “Borrower”
refers to all parties signing this Agreement as “Borrower” collectively and
severally, as the context of this Agreement may require, or if unclear, to all
such parties jointly and severally. The term “Bank” shall include any payee of
the Obligations hereby secured and any transferee or assignee thereof, whether
by operation of law or otherwise, and Bank may transfer, assign or negotiate all
or any of the Obligations secured by this Agreement from time to time without
the consent of Borrower and without notice to Borrower and any transferee or
assignee of Bank or any transferee or assignee of another may do the same
without Borrower’s consent and without notice to Borrower. Borrower waives and
will not assert against any transferee or assignee of Bank any claims, defenses,
set-offs or rights of recoupment which Borrower could assert against Bank,
except defenses which Borrower cannot waive.
 
12.7  Time of Essence.    Time is of the essence for the performance of all
obligations set forth in this Agreement and each of the Loan Documents.
 
12.8  Amendments in Writing; Integration.    All amendments to or terminations
of this Agreement must be in writing. All prior agreements, understandings,
representations, warranties and negotiations between the parties hereto with
respect to the subject matter of this Agreement, if any, are merged into this
Agreement and the Loan Documents.
 
12.9  Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
 
12.10  Survival.    All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding. The obligations of Borrower to indemnify Bank as described
in Section 12.4 shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Bank have run.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]



25



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed with
authority duly obtained, as of the date of the last party to execute this
Agreement as indicated by the dates appearing next to the signatures below.
 
BORROWER:
 
SALIX PHARMACEUTICALS, LTD.,
a Delaware corporation
By:
 
/s/    Adam C. Derbyshire

--------------------------------------------------------------------------------

   
Name:    Adam C. Derbyshire
Title:    Vice President, CFO
Date:  September 30, 2002                                            
SALIX PHARMACEUTICALS, INC.,
California corporation
By:
 
/s/    Adam C. Derbyshire

--------------------------------------------------------------------------------

   
Name:    Adam C. Derbyshire
Title:    Vice President, CFO
Date:  September 30, 2002                                            
BANK:
 
RBC CENTURA BANK, a North Carolina
banking corporation
By:
 
/s/    Brent Keating

--------------------------------------------------------------------------------

   
Name:    Brent Keating
Title:    Group Executive
Date:  September 30, 2002                                            



26



--------------------------------------------------------------------------------

 
EXHIBIT A
 
DEFINITIONS
 
“Accounts” shall have a broad meaning and shall include presently existing and
hereafter arising accounts as defined in the Code and shall also include
presently existing and hereafter arising rights to payment evidenced by chattel
paper (including electronic chattel paper) and instruments (including promissory
notes), rights to payment under commercial tort claims, deposit accounts,
investment property, commodity contracts, documents, letters-of-credit,
letters-of-credit rights and general intangibles (including payment intangibles)
and rights to payment for money or funds advanced or sold, and to all proceeds
and products thereof and therefrom.
 
“Advance” or “Advances” means an advance or advances under the Revolving
Facility.
 
“Affiliate” means, with respect to any person, any person that owns or controls
directly or indirectly such person, any person that controls or is controlled by
or is under common control with such person, and each of such person’s senior
executive officers, directors and partners.
 
“Agreement” means this Loan and Security Agreement and each exhibit and schedule
now or hereafter attached hereto.
 
“Bank” means RBC Centura Bank and its successors, assigns, transferees and/or
holder of this Agreement and the other Loan Documents.
 
“Bank Expenses” means all costs and expenses incurred and/or suffered by Bank in
connection with the preparation, negotiation, administration and enforcement of
the Loan Documents and its rights and remedies thereunder, including, without
limitation, perfection, audit, inspection, protection and enforcement of Bank’s
security interests in the Collateral.
 
“Borrower” collectively means Salix Pharmaceuticals, Ltd., a Delaware
corporation and Salix Pharmaceuticals, Inc., a California corporation, and its
successors and permitted assigns. Borrower’s chief executive office is located
at 8540 Colonnade Center Drive, Suite 501, Raleigh, North Carolina 27615, and
its tax identification numbers are 94-3267443 (Salix Pharmaceuticals, Ltd.) and
77-0234925 (Salix Pharmaceuticals, Inc.).
 
“Borrower’s Books” means all of Borrower’s books and records including, without
limitation, ledgers, journals, spread sheets, business plans, business
projections, tax returns and accompanying worksheets and notes related thereto,
governmental and regulatory filings and reports and all other records concerning
Borrower’s assets or liabilities, the Collateral, business operations or
financial condition; and the term includes media on which such records are
stored or maintained, whether electronic, printed, imbedded in software or other
computer programs or on tape files, and the equipment containing such
information.
 
“Borrowing Base” means an amount equal to SEVENTY-FIVE PERCENT (75%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in the State of North Carolina are authorized or required to close.



A-1



--------------------------------------------------------------------------------

 
“Cash Burn” means the prior period cash and equivalents minus the current period
cash and equivalents that have been adjusted for any changes to cash as a result
of borrowings and repayments of debt, proceeds from the sale of equity and/or
the exercise of stock options or warrants, paid in capital, financial debt and
capital expenditures financed under a capital lease.
 
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.
 
“Close” or “Closing” means the completion of the conditions precedent to the
initial Credit Extension.
 
“Closing Date” means the date of this Agreement, which is the last date on which
this Agreement is signed by a party hereto.
 
“Code” means the Uniform Commercial Code as in effect, from time to time, in the
State of North Carolina.
 
“Collateral” means the property and property rights described on Exhibit C
attached hereto and all Negotiable Collateral to the extent not described on
Exhibit C.
 
“Commitment” means the letter dated July 1, 2002 under which Bank committed to
enter into this Agreement with Borrower.
 
“Committed Revolving Line” means a credit extension of up to SEVEN MILLION
DOLLARS ($7,000,000.00).
 
“Contingent Obligation” means, as applied to any person, any direct or indirect
liability, contingent or otherwise, of that person with respect to (i) any
account, instrument, chattel paper, document, general intangible, indebtedness,
lease, dividend, letter of credit, letter of credit right or other obligation of
another person, including, without limitation, any such obligation directly or
indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by
that person, or in respect of which that person is otherwise directly or
indirectly liable; (ii) any obligations with respect to undrawn letters of
credit issued for the account of that person; and (iii) all obligations arising
under any interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and



A-2



--------------------------------------------------------------------------------

whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held.
 
“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.
 
“Current Liabilities” means, as of any applicable date, the amount of all
liabilities which by their terms are payable within one (1) year (including all
indebtedness payable on demand or maturing not more than one (1) year from the
date of computation and the current portion of long-term debt), all determined
in accordance with GAAP and all amounts that should, in accordance with GAAP, be
included as current liabilities on the consolidated balance sheet of Borrower
and its Subsidiaries, as at such date, plus, to the extent not already included
therein, all outstanding Credit Extensions made under this Agreement.
 
“Eligible Accounts” means only those Accounts that are within the meaning of the
term “account” as defined under the Code, that arise in the ordinary course of
Borrower’s business and that comply with all of Borrower’s representations and
warranties to Bank set forth in this Agreement and the other Loan Documents;
provided, the Bank may change the standards of eligibility by giving Borrower
thirty (30) days prior written notice. Unless otherwise agreed to by Bank,
Eligible Accounts shall not include the following: (a) Accounts that the account
debtor has failed to pay within ninety (90) days of invoice date; (b) Accounts
with respect to an account debtor, twenty percent (20%) of whose Accounts the
account debtor has failed to pay within ninety (90) days of invoice date; (c)
Prior to December 31, 2002, Accounts with respect to an account debtor,
including Subsidiaries and Affiliates, whose total obligations to Borrower
exceed thirty percent (30%) of all Accounts, to the extent such obligations
exceed the aforementioned 30%, and from and after December 31, 2002, Accounts
with respect to an account debtor, including Subsidiaries and Affiliates, whose
total obligations to Borrower exceed twenty five percent (25%) of all Accounts,
to the extent such obligations exceed the aforementioned 25%, except as approved
in writing by Bank; (d) Accounts with respect to which the account debtor is an
officer, employee or agent of Borrower; (e) Contra sales (including sales to
suppliers or other third persons or their respective affiliates); (f) Accounts
with respect to which goods are placed on consignment, guaranteed sale, sale or
return, sale on approval, bill and hold, or other terms by reason of which the
payment by the account debtor may be conditional; (g) Accounts with respect to
which the account debtor is an Affiliate of Borrower; (h) Accounts with respect
to which the account debtor does not have its principal place of business in the
United States; (i) Accounts with respect to which the account debtor is the
United States, a State, or any department, agency or instrumentality of the
United States or a State; (j) Accounts with respect to which the account debtor
disputes liability or makes any claim with respect thereto as to which Bank
believes, in its sole discretion, that there may be a basis for dispute (but
only to the extent of the amount subject to such dispute or claim), or is
subject to any Insolvency Proceeding, or becomes insolvent, or goes out of
business; and (k) Accounts in which Bank does not have a perfected security
interest, and/or Accounts Bank reasonably determines the collectibility of which
is doubtful after inquiry.
 
“Equipment” has the meaning assigned to such term in the Code.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Section 8.
 
“Financing Statement” shall have the meaning assigned thereto in the Code.



A-3



--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles as in effect from time to
time.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization, arrangement
or other relief.
 
“Intellectual Property” means all of Borrower’s right, title and interest in and
to the following: (a) Copyrights, Trademarks and Patents; (b) Any and all trade
secrets, and any and all intellectual property rights in software and software
products now or hereafter existing, created, acquired or held; (c) Any and all
design rights which may be available to Borrower now or hereafter existing,
created, acquired or held; (d) Any and all claims for damages by way of past,
present and future infringement of any of the rights included above, with the
right, but not the obligation, to sue for and collect such damages for said use
or infringement of the intellectual property rights identified above; (e) All
licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use to the extent permitted
by such license or rights; (f) All amendments, renewals and extensions of any of
the Copyrights, Trademarks or Patents; and (g) All proceeds and products of the
foregoing, including without limitation all payments under insurance or any
indemnity or warranty payable in respect of any of the foregoing.
 
“Inventory” has the meaning assigned to such term in the Code.
 
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any person, or any loan, advance or capital
contribution to any person.
 
“Knowledge” means actual knowledge or such level of knowledge or awareness as
would be obtained or should have been known at the time by a prudent business
person under substantially similar circumstance after diligent investigation.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance and the term “security interest” and Lien shall be
interchangeable, as necessary or appropriate.
 
“Loan Documents” means, collectively, this Agreement, any instrument, including
promissory note, executed by Borrower, and any other agreement, document and/or
record entered into between Borrower and Bank in connection with this Agreement,
all as amended, supplemented and/or extended from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents as and
when required thereunder.



A-4



--------------------------------------------------------------------------------

 
“Negotiable Collateral” means all of Borrower’s present and future
letters-of-credit and letter-of-credit rights of which it is a beneficiary,
instruments (including promissory notes), drafts, securities, documents of title
and chattel paper (including electronic chattel paper), and Borrower’s Books
relating to any of the foregoing.
 
“Note” means the promissory note of Borrower in favor of Bank of even date in
the original principal amount of up to $7,000,000.00, together with any
amendments, modifications, extensions, renewals, substitutions or replacements
thereto or therefor;
 
“Obligations” means all indebtedness, including principal, interest, fees,
premiums, penalties and charges, Bank Expenses and other amounts and/or sums
owed to Bank by Borrower pursuant to this Agreement, the other Loan Documents
and/or any other agreement, document or record, whether absolute or contingent,
due or to become due, now existing or hereafter arising, including any interest
and fees that accrue after the commencement of an Insolvency Proceeding and
including any indebtedness, liability or obligation owing from Borrower to
others that Bank has or may obtained by assignment or otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Permitted Indebtedness” means: (a) Indebtedness of Borrower in favor of Bank
arising under this Agreement or any other Loan Document; and (b) Indebtedness
approved by Bank, existing on the Closing Date and disclosed in the Schedule.
 
“Permitted Investment” means: (a) Investments approved by Bank, existing on the
Closing Date and disclosed in the Schedule; (b) (i) Marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency or any State thereof maturing within one year from the date of
acquisition thereof, (ii) commercial paper maturing no more than one year from
the date of creation thereof and currently having a rating of at least A-2 or
P-2 from either Standard & Poor’s Corporation or Moody’s Investors Service,
(iii) certificates of deposit maturing no more than one year from the date of
investment therein issued by Bank, and (iv) Bank’s money market accounts; and
(c) investments specifically allowed pursuant to Section 7.7.
 
“Permitted Liens” means the following: (a) Any Liens existing on the Closing
Date and disclosed in the Schedule or arising under this Agreement or the other
Loan Documents; (b) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings and for which Borrower maintains adequate reserves,
provided the same have no priority over any of Bank’s security interests; and
(c) Liens incurred in connection with indebtedness allowed by Section 7.4(iii).
 
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of: (a) Inventory in the ordinary course of
business; (b) non-exclusive licenses and similar arrangements for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business; or
(c) surplus, worn-out or obsolete Equipment.
 
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.



A-5



--------------------------------------------------------------------------------

 
“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.
 
“Revolving Maturity Date” means the day before the first anniversary of the
Closing Date.
 
“Schedule” means the schedule of exceptions attached hereto, if any.
 
“Software Products” and “Software” are interchangeable and mean software,
computer source codes and other computer programs.
 
“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the indebtedness owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).
 
“Subsidiary” means any corporation or other entity with respect to which another
corporation or entity has the power to vote or direct the voting of sufficient
securities to elect a majority of the board of directors, managers or trustees
of the first corporation or entity.
 
“Tangible Net Worth” means the total of all assets appearing on the most-recent
balance sheet prepared in accordance with GAAP for Borrower and any Subsidiary
on a consolidated basis, after deducting therefrom (without duplication of
deductions) (a) all reserves, including but not limited to reserves for
liabilities, fixed or contingent, deferred income taxes, obsolescence,
depletion, insurance, and inventory valuation, which are not deducted from
assets; (b) the amount, if any, the stock or equity interests of Borrower and/or
any Subsidiary appear on the asset side of such balance sheet; and (c) all
inter-company or related party debt due Borrower and/or any subsidiary.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 



A-6



--------------------------------------------------------------------------------

 
EXHIBIT B
 
LOAN PAYMENT/ADVANCE TELEPHONE REQUEST FORM
 
DEADLINE FOR SAME DAY PROCESSING IS 10:00 A.M., EST
 
TO:          Knowledge-Based Industries
 
                                DATE:                                 
FAX #:    (919) 788-5966
 
                                TIME:                                  

 
 
FROM: SALIX PHARMACEUTICALS, LTD. AND SALIX PHARMACEUTICALS, INC.
REQUESTED BY:                                         
                                        
                                                                       
                                             AUTHORIZED SIGNER’S NAME
AUTHORIZED SIGNATURE:                                         
                                        
                                                    
PHONE NUMBER:                                       
                                        
                                                                       
FROM ACCOUNT #
  
TO ACCOUNT #
REQUESTED TRANSACTION TYPE
  
      REQUEST DOLLAR AMOUNT
    
      $                                                                     
PRINCIPAL INCREASE (ADVANCE)
  
      $
PRINCIPAL PAYMENT (ONLY)
  
      $
INTEREST PAYMENT (ONLY)
  
      $
PRINCIPAL AND INTEREST (PAYMENT)
  
      $                                         
OTHER INSTRUCTIONS:
All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all respects as of the date of this
Loan Payment/Advance Telephone Request; provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete as of such date.
BANK USE ONLY
TELEPHONE REQUEST:
    
The following person is authorized to request the loan payment transfer/loan
advance on the advance designated account and is known to me.
Authorized Requester
  
                Phone #
Received By (Bank)
  
                Phone #

--------------------------------------------------------------------------------

Authorized Signature (Bank)
    

 



B-1



--------------------------------------------------------------------------------

 
EXHIBIT C
 
DEBTOR:


 
SALIX PHARMACEUTICALS, LTD. and SALIX PHARMACEUTICALS, INC.
 
SECURED PARTY:
 
RBC CENTURA BANK

 
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”), whether presently existing or hereafter created, written, produced,
developed, acquired and/or arising, of every nature, kind and description, now
or at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, wherever located and that which is temporarily out of
its custody or possession or in transit, including, but not limited to:
 
1.
 
all now existing and hereafter acquired accounts (including
health-care-insurance receivables), account receivables, choses in action,
chattel paper (including tangible and electronic chattel paper), instruments
(including promissory notes), bills, bills-of-lading, acceptances, documents,
charters or other contracts involving the hire of a vessel, lottery winnings,
general intangibles (including payment intangibles), investment property and
other financial assets, commodity contracts and rights, commodity accounts,
money and other cash proceeds, non-cash proceeds, deposit accounts, commercial
tort claims, letter-of-credits, letter-of-credit rights, rights to payment for
money or funds advanced or sold, other forms of obligations and rights to
payment of any nature now or hereafter at any time owing to the Borrower, rights
pursuant to a commitment, rights under leases, lease contracts and/or leasehold
interests and the proceeds of Borrower’s rights with respect to any of the
foregoing and of its goods or services represented by any of the foregoing
property or property rights, whether or not delivered or returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings (including replevin and
reclamation), together with all customer lists, books and records, ledgers,
account cards, and other records (including those stored on computer or
electronic media), whether now in existence or hereafter created, relating to
any of the foregoing;

 
2.
 
all now existing and hereafter acquired goods, including, without limitation,
fixtures, equipment and inventory;

 
3.
 
all now and hereafter existing guarantees and other supporting obligations,
together with the security therefor; and

 
4.
 
all now existing and hereafter existing accessions, products and proceeds,
including, without limitation, insurance proceeds, of any and all of the
foregoing property and/or property rights.



C-1



--------------------------------------------------------------------------------

 
EXHIBIT D
 
BORROWING BASE CERTIFICATE
 

--------------------------------------------------------------------------------

Borrower: SALIX PHARMACEUTICALS, LTD. and SALIX PHARMACEUTICALS, INC.
Lender:  RBC Centura Bank
 
Commitment Amount: $7,000,000.00

--------------------------------------------------------------------------------

 

ACCOUNTS RECEIVABLE
       
$                
    
1.    Accounts Receivable Book Value as of                     
       
$                
    
2.    Additions (please explain on reverse)
       
$                
    
3.    TOTAL ACCOUNTS RECEIVABLE
       
$                
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
              
4.    Amounts over 90 days past due
  
$                
         
5.    Balance of 20% over 90 day accounts
  
$                
         
6.    Balance of ____% of Accounts Receivable
  
$                
         
7.    Intercompany/Employee Accounts
  
$                
         
8.    Contra Accounts
  
$                
         
9.    Conditional Accounts
  
$                
         
10.  Affiliate Accounts
  
$                
         
11.  Foreign Accounts
  
$                
         
12.  Government Accounts
  
$                
         
13.  Disputed Accounts
  
$                
         
14.  Other (please explain on reverse)
  
$                
         
15.  TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
       
$                
    
16.  Eligible Accounts (#3 minus #15)
       
$                
    
17.  LOAN VALUE OF ACCOUNTS (75% of #16)
       
$                
BALANCES
              
18.  Maximum Loan Amount
       
$                
    
19.  Total Funds Available [Lesser of #17 or #18]
       
$                
    
20.  Present balance owing on Line of Credit
       
$                

 
The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and RBC Centura Bank.
 
SALIX PHARMACEUTICALS, LTD.
By:
 

--------------------------------------------------------------------------------

   
Authorized Signer
SALIX PHARMACEUTICALS, INC.
By:
 

--------------------------------------------------------------------------------

   
Authorized Signer



D-1



--------------------------------------------------------------------------------

 
SCHEDULE OF EXCEPTIONS
 
5.5
 
Borrower has conducted (but does not presently conduct) business under the name
Salix Holdings, Ltd. (the former corporate name of Salix Pharmaceuticals, Ltd.).

 
5.12
 
Salix Pharmaceuticals, Inc. and Glycyx Pharmaceuticals, Ltd. are wholly-owned
subsidiaries of Salix Pharmaceuticals, Ltd.

 



--------------------------------------------------------------------------------

 
CERTIFICATE OF BORROWER
 

--------------------------------------------------------------------------------

Borrower:        [INSERT BORROWER’S NAME]

--------------------------------------------------------------------------------

 
I, the undersigned officer of [INSERT BORROWER’S NAME] (the “Corporation”),
HEREBY CERTIFY that the Corporation is organized and existing under and by
virtue of the laws of the State of                         .
 
I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Articles of Incorporation, as amended to date, and the
Bylaws of the Corporation, as amended to date, each of which is in full force
and effect on the date hereof.
 
I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
were adopted.
 
BE IT RESOLVED, that any one (1) of the following named officers, employees or
agents of this Corporation, whose actual signatures are shown below:
 
NAMES

--------------------------------------------------------------------------------

    
POSITION

--------------------------------------------------------------------------------

    
ACTUAL SIGNATURES

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

 
acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:
 
Borrow Money.    To borrow from time to time from RBC Centura Bank (“Bank”), on
such terms as may be agreed upon between the officers, employees or agents of
the Corporation and Bank, such sum or sums of money as in their judgment should
be borrowed, without limitation, including such sums as are specified in that
certain Loan and Security Agreement dated as of                     , 20    
(the “Loan Agreement”).
 
Execute Loan Documents.    To execute and deliver to Bank the Loan Agreement and
any other agreements entered into between Corporation and Bank in connection
with the Loan Agreement, all as amended or extended from time to time
(collectively, with the Loan Agreement, the “Loan Documents”), and also to
execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations or substitutions for the Loan Documents, or any
portion thereof.
 
Grant Security.    To grant a security interest to Bank in the Collateral
described in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.





--------------------------------------------------------------------------------

 
Negotiate Items.    To draw, endorse and discount with Bank all drafts, trade
acceptances, promissory notes or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.
 
Further Acts.    In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.
 
BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.
 
I FURTHER CERTIFY that the officers, employees and agents named above are duly
elected, appointed or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.
 
IN WITNESS WHEREOF, I have hereunto set my hand on                         ,
20     and attest that the signatures set opposite the names listed above are
their genuine signatures.
 
CERTIFIED AND ATTESTED BY:
By:
 

--------------------------------------------------------------------------------

   
Name:
Title:





--------------------------------------------------------------------------------

 
RBC CENTURA BANK
Member FDIC
 
ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Revolving Facility)
 
Name(s): ****
  
                                                                               
  Date:                             , 20    
$                            
  
Credited to deposit account No.                          when Advances are
requested by Borrower
Amounts paid to others on your behalf:
$
  
to RBC Centura Bank for Loan Fees
$                            
  
to RBC Centura Bank for Document Fee
$
  
to RBC Centura Bank for accounts receivable audit (estimate)
$
  
to Bank counsel fees and expenses
$
  
to _______________
$
  
to _______________
$                            
  
TOTAL (AMOUNT FINANCED)

 
Upon consummation of this transaction, this document will also serve as the
authorization for RBC Centura Bank to disburse the loan proceeds as stated
above.
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Signature

